Citation Nr: 0516795	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  02-20 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue 
syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse 

ATTORNEY FOR THE BOARD

M.S. Lane, Counsel

INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1992.

In a September 1997 rating decision, a Department of Veterans 
Affairs (VA) Regional Office (RO) denied service connection 
for PTSD and chronic fatigue syndrome.  The veteran did not 
appeal the rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the RO in 
Waco, Texas, reopening the claim of service connection for 
PTSD and then denying the claim on the merits and denying the 
application to reopen the claim of service connection for 
chronic fatigue syndrome.  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  
Therefore, regardless of the RO's decision to reopen the 
claim of service connection for PTSD, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen that claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

Regarding the claim of service connection for chronic fatigue 
syndrome, in 2001 Congress passed the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  This law amended subsection (a) of 
38 U.S.C. § 1117, and expanded the definition of chronic 
disability resulting from an undiagnosed illness to include a 
medically unexplained chronic multi-symptom illness, such as 
chronic fatigue syndrome.  The amendment became effective in 
March 2002. 

As the current provisions of 38 U.S.C.A. § 1117, expanding 
the definition of chronic disability to include chronic 
fatigue syndrome, did not exist at the time of the RO's prior 
final denial in September 1997, and as 38 U.S.C.A. § 1117 
creates a new basis of entitlement for service connection for 
chronic fatigue syndrome, to include as a result of an 
undiagnosed illness, the Board finds that the claim of 
entitlement to service connection for chronic fatigue 
syndrome must be addressed on a de novo basis in accordance 
with Spencer v. Brown, 4 Vet. App. 283 (1993) aff'd, 17 F.3d 
368 (Fed. Cir. 1994).

In February 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the claims folder.

The issues of service connection for PTSD and for chronic 
fatigue syndrome are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied 
service connection for PTSD, and the veteran did not appeal 
the rating decision.

2.  Additional evidence received since the RO's September 
1997 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

2.  New and material evidence has been presented to reopen 
the claim of service connection for PTSD; thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  In light of 
the favorable disposition, reopening the claim of service 
connection for PTSD, the only matter resolved in this 
decision, discussion here of compliance with VCAA with regard 
to the claim to reopen is not necessary.

Whether New and Material Evidence has been Presented to 
Reopen the Claim of Service Connection for PTSD.

The veteran is seeking to reopen the previously denied claim 
of service connection for PTSD.  He essentially contends that 
he developed PTSD as a result of several in-service stressors 
that he experienced while serving in Southwest Asia during 
the Persian Gulf War.  Specifically, he has reported that his 
base came under Scud missile attack several times while he 
was stationed in Bahrain.  He also reported that he was 
frightened of chemical and biological attacks, and that he 
often had to sleep while wearing chemical protective gear.  
He has also reported that he was afraid after an incident in 
which he passed out due to smoke coming from burning oil 
fields.  

As noted in the Introduction, in a September 1997 rating 
decision, the RO denied service connection for PTSD on the 
basis that the veteran did not have a confirmed diagnosis of 
PTSD.  After notice of the adverse determination and of his 
procedural and appellate rights, the veteran did not appeal 
the rating decision.

Unappealed decisions of the RO are final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).  
Pursuant to 38 U.S.C.A. § 5108, the Secretary will reopen a 
finally disallowed claim when new and material evidence is 
presented respect to that claim.

In this case, the regulatory definition of new and material 
evidence is evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

At the time of the September 1997 rating decision, the 
evidence of record included the service medical records, 
post-service VA records from 1994 to 1997, and a report of a 
VA PTSD examination conducted in January 1997.  

The evidence revealed that PTSD was not documented during 
service, that after service PTSD was diagnosed on several 
occasions in the VA treatment records, but PTSD was not found 
on VA examination in January 1997.

Since filing the claim to reopen in March 1999, the 
additional evidence, consisting of VA records from 1998 to 
2002, shows that PTSD was again documented in the on many 
occasions.  In addition, on VA PTSD examination in August 
2002, the diagnosis was PTSD that was related to service.

The additional evidence with a current diagnosis of PTSD that 
is related to service is so significant that it must be 
considered in order to fairly decide the merits of the claim 
and the claim is reopened, but further evidentiary 
development is needed to verify the in-service stressors. 


ORDER

New and material evidence has been presented and the claim of 
service connection for PTSD is reopened.  To this extent 
only, the appeal is granted.



REMAND

The record documents a diagnosis of PTSD linked to stressors 
that occurred while the veteran served in Bahrain.  In order 
to establish service connection for PTSD, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of a claimed stressor.  Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994). 

During the August 2002 VA examination in which PTSD was 
diagnosed, the veteran reported that his base in Bahrain came 
under Scud missile attack several times.  He also reported 
that he was sometimes required to sleep in his protective 
gear and gas mask out of fear of an attack with chemical or 
biological agents and that he could smell smoke from burning 
oil fields. 

The record also contains information that at least one Scud 
missile attack occurred in Bahrain in February 1991, during 
the period in which the veteran served in Bahrain, but the 
specific target is not identified. 

While the RO attempted to obtain the veteran's service 
personnel records, no such records were available as reported 
by the National Personnel Records Center (NPRC).  Thus, there 
is no official service department documentation establishing 
the dates that the veteran was stationed in Bahrain or the 
specific location of his unit.  Consequently, the Board finds 
that a further attempt at identifying the stressor is 
necessary.  

The veteran is also seeking service connection for chronic 
fatigue syndrome due to exposure to smoke from burning oil 
fields while serving in Bahrain.  Although chronic fatigue 
syndrome was not found a VA examination in July 2002, the law 
provides compensation for chronic fatigue syndrome if it 
becomes manifest to a degree of 10 percent or more no later 
than December 31, 2006. 

At the hearing in February 2005, the veteran stated that his 
inability to sleep, which began in 1992, resulted in chronic 
fatigue and his fatigue may be a symptom of PTSD. 

In April 2005, the veteran submitted evidence that he was 
awarded Social Security disability benefits, beginning August 
2004.  The medical evidence supporting the award is not of 
record.  

For the above reasons, under the duty to assist, 38 C.F.R. 
§ 3.159, this case is remanded for the following actions:

1. Make a second request for service 
personnel records from NPRC for 
assignment to Bahrain from January to 
April 1991. 

2. Request from the U.S. Armed Services 
Center for Research of Unit Records 
(CRUR), located at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, the United States Air Force unit 
history and lessons learned from January 
to April 1991 for the 67th AGS (Aircraft 
Generator Squadron) assigned to the 12th 
AMU (Aircraft Maintenance Unit) stationed 
in Bahrain.  Also request the 
documentation of Scud missile attacks in 
Bahrain during the same time period.  

3. Request the medical records supporting 
the award of benefits from the Social 
Security Administration in 2004. 

4. After the above development, determine 
if there is credible supporting evidence 
that the claimed in-service stressors 
occurred.  

If there is credible supporting 
evidence that any of the claimed in-
service stressors occurred, then 
determine whether the medical 
evidence of record is sufficient to 
decide the claim.  

If the medical evidence of record is 
insufficient to decide the claim, 
schedule the veteran for VA 
psychiatric examination.  The claims 
folder must be reviewed by the 
examiner. The RO must specify for 
the VA examiner the stressor or 
stressors that have been 
corroborated by the evidence of 
record and instruct the examiner 
that only those stressors may be 
considered for the purpose of 
determining whether any such 
stressor supports a diagnosis of 
PTSD. 

5. Schedule the veteran for a VA 
examination in order to determine the 
cause of the veteran's complaints of 
fatigue.  The claims folder should be 
made available to the examiner for 
review.  The examiner is asked to comment 
on whether the symptoms of fatigue can be 
attributed to any known clinical 
diagnosis, including a psychiatric 
disorder, or whether the veteran has a 
medically unexplained chronic 
multisymptom illness, defined by chronic 
fatigue syndrome.  

The diagnosis of chronic fatigue 
requires: the new onset of 
debilitating fatigue severe enough 
to reduce daily activity to less 
than 50 percent of the usual level 
for at least six months; the 
exclusion of all other clinical 
conditions that may produce similar 
symptoms; and six or more of the 
following: acute onset, low grade 
fever, nonexudative pharyngitis, 
palpable or tender cervical or 
auxiliary lymph nodes, generalized 
muscle aches or weakness, fatigue 
lasting 24 hours or longer after 
exercise, headaches that are 
different from any headaches in the 
pre-morbid state, migratory joint 
pains, neuropsychological symptoms, 
or sleep disturbance. 

7. After the above is completed, 
adjudicate the claim of service 
connection for PTSD, considering all the 
evidence of record, and the claim of 
service connection chronic fatigue 
syndrome on a direct basis and as a 
qualifying chronic disability for a 
veteran of the Persian Gulf War.  If any 
benefit is denied, provide the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


